  Case 1:19-cv-00266-MN Document 20 Filed 07/18/19 Page 1 of 1 PageID #: 100



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ESPEN TECHNOLOGY, INC.,                           )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )    C.A. No. 19-266-MN
                                                   )
 YJB LED, INC.,                                    )
                                                   )
                        Defendant.                 )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is stipulated and agreed

that the above captioned action is dismissed with prejudice. It is further stipulated and agreed

that each party will bear its own costs, expenses, and attorneys’ fees.

POTTER ANDERSON & CORROON LLP                          DEVLIN LAW FIRM LLC

 By: /s/ Philip A. Rovner                              By: /s/ Timothy Devlin
     Philip A. Rovner (#3215)                              Timothy Devlin (#4241)
     Jonathan A. Choa (#5319)                              1526 Gilpin Ave.
     Hercules Plaza                                        Wilmington, DE 19806
     P.O. Box 951                                          302-449-9011
     Wilmington, DE 19899-0951                             tdevlin@devlinlawfirm.com
     (302) 984-6000
     provner@potteranderson.com                        OF COUNSEL:
     jchoa@potteranderson.com
                                                       Cook Alciati
 OF COUNSEL:                                           GARDELLA GRACE
                                                       80 M Street SE, 1st Floor
 Lester Julian Savit                                   Washington, DC 20003
 Paul Y. Feng                                          (703) 556-9600
 ONE LLP
 4000 MacArthur Boulevard                              Attorneys for Defendant
 East Tower, Suite 500                                 YJB LED, Inc.
 Newport Beach, CA 92660
 (949) 502-2870

 Attorneys for Plaintiff
 Espen Technology, Inc.
6310754
